 In the Matter of THE KEMPSMITH MACHINE COMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, C. I. O.Case No. R-477.5.Decided February 3;1943Jurisdiction:machine tool manufacturing industry.Investigation and Certificationof Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board ; electionnecessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees at Company's two plants, excluding office and clerical employees, super-visory employees, and non-working foremen; stipulation as to.Mr. August C. Moeller,of Milwaukee, Wis., for the Company.Mr. Max RaskinandMr. Walter Cappel,both of Milwaukee, Wis.,for the Union.Mr. Josephs E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile,Aircraft and Agricultural ImplementWorkers of America,affiliated with the C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Kempsmith Machine Company, West Allis, Wis-consin, herein called the Company,' the National Labor RelationsBoard provided-for an appropriate hearing upon due notice beforeClarence A. Meter, Trial Examiner. Said hearing was held at Mil-waukee,Wisconsin, on January 20, 1943.The Company and theUnion appeared, participated, and were afforded full- opportunity tobe heard, to examine and cross-examine witnesses, -and to introduceevidence bearing upon the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.I The name ofthe Company was erroneouslydesignated as "Kempsmith Milling Ma-chine Company" in the petition,and some ofthe formal papers, all of which werecorrectedby amendment at the hearing.47 N. L. R. B., No. 34.307 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGSOF FACT '1.THE BUSINESSOF THE COMPANYThe Kempsmith Machine Company is a Wisconsin corporation withplantslocated at West Allis, Wisconsin,' and West Milwaukee, Wis-consin,where it is engaged in the manufacture of machine tools.The Company considers both plants as a single operation.During1942 the Company purchased raw materials, namely, forgings, castingsand steel and grey ironcastingsin the approximate amount of$750,000, 331/s percent of which was shipped to it from points outsidethe State of Wisconsin. 'During the same period the Company soldfinished products valued at approximately $2,000,000, 90 percent ofwhich was shipped by it to points outside the State of Wisconsin.The Company admits that it is engagedin commercewithin themeaning of the National Labor Relations Act.H. THE ORGANIZATIONINVOLVEDInternational Union, United Automobile, Aircraft and' AgriculturalImplement Workers of America, affiliated with the Congress of Indus-trialOrganizations, is a labor organization admitting employees ofthe Company to membership.III.THE QUESTION CONCERNING REPRESENTATION'The Union, on several occasions in October and November 1942,requested the Company to recognize it as the exclusive bargainingagent for the Company's employees.The Company refused to accordsuch recognition unless and until the Union is certified by the Board.A statement of the Regional Director, introduced in evidence at the-hearing, and a report of the Trial Examiner, indicate the Union rep-resents a substantial number of employees in the unit hereinafterfound to be appropriate.2 , ,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within, the meaning,of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that all -production and maintenance employees of the Company in its West2The Union submitted 131 membership cards to the Regional Director and 22 to theTrial Examiner,all of which'bear apparently genuine signatures,and 118 of which bearnames of persons found on the Company's pay roll of January 14, 1943. The cards weredated as follows : 17 dated in 1942;26 dated in January 1943; and 75:undated.Thereare approximately 224 employees in the appropriate unit.'4 THE KEMPSMITH MACHINE COMPANY309Allis,Wisconsin, and West Milwaukee, Wisconsin, plants, excludingoffice and clerical employees, supervisory employees, and non-workingforemen, constitute a unit appropriate for the purpose of collectivebargaining within the i leaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection herein,,subject to the limitations and additions set forth insaid Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National LaborRelations- Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with The KempsmithMachine Company, West Allis, Wisconsin,an election by secret ballotshall be conducted as early as possible,but not later than thirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Twelfth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations,,among theemployees in the unit found appropriate in, Section IV, above, whowere employed during the pay-roll period immediately preceding the'date of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Inter-national Union, United Automobile,Aircraft and Agricultural Im-plementWorkers of America, C. I. 0., for the,purposes of collectivebargaining.